DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because:
Fig. 2 element 206 recites “Interger” instead of “Integer”.  
Fig. 6 element 413 improperly does not have “for” capitalized.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“input data processing module to” in claims 26.
“pre-encoding padding module being configured to” in claims 26 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US10944502B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-30 of the instant application merely broaden the scope of claims 1-10 of US10944502B2 by omitting limitations, such as “short orthogonal frequency-division multiplexing (OFDM) symbols”, or by using broader language such as “coding rate” instead of “compression rate.”
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in US10944502B2.  The major differences have been underlined or stroked through.

Instant Application
US10944502B2
21. A method for forward error correction (FEC) padding, 

the method comprising:
obtaining, at a transceiver, a plurality of data symbols for transmission;
determining a number of information bits that are available for inclusion in a last symbol of the plurality of data symbols;
selecting a compatible number of scheduled data subcarriers, the compatible number being a fraction of a number of scheduled data subcarriers used for transmission in a single symbol period under a same bandwidth;
calculating an integer number of information bits for the last symbol based on the compatible number of scheduled data subcarriers;
adding a number of padding bits to the number of information bits that are available for transmission, wherein the number of padding bits and the number of information bits sum to the integer number of information bits; and
encoding, for data transmission, the plurality of data symbols, the plurality of data symbols including the last data symbol having the integer number of information bits.
1. A method for forward error correction (FEC) padding 
obtaining, at a transceiver, a plurality of data symbols for transmission;
determining a number of information bits that are available for inclusion in a last symbol of the plurality of data symbols;
selecting a compatible number of scheduled data subcarriers, the compatible number being a fraction of a number of scheduled data subcarriers used for transmission in a single symbol period under a same bandwidth;
calculating an integer number of information bits for the last symbol based on the compatible number of scheduled data subcarriers;
adding a number of padding bits to the number of information bits that are available for transmission, wherein the number of padding bits and the number of information bits sum to the integer number of information bits; and
encoding, for data transmission, the plurality of data symbols, the plurality of data symbols including the last data symbol having the integer number of information bits.
22. The method of claim 21, 

wherein the number of padding bits is added to the number of information bits before forward error-corrective encoding.
4. The method 
wherein the number of padding bits is added to the number of information bits before forward error-corrective encoding.
23. The method of claim 21, 

wherein the number of padding bits is a first number of padding bits, the method further comprising:
adding a second number of padding bits to the last symbol after forward error-corrective encoding.
5. The method 
wherein the number of padding bits is a first number of padding bits, the method further comprising:
adding a second number of padding bits to the last symbol after forward error-corrective encoding.
24. The method of claim 23, 

wherein the second number of padding bits consists of bits with value ‘0’.
6. The method 
wherein the second number of padding bits consists of bits with value ‘0’.
25. The method of claim 21, 

wherein the compatible number of scheduled data subcarriers is dependent on a coding rate used for transmission in the single symbol period under the same bandwidth.
7. The method 
wherein the compatible number of scheduled data subcarriers is dependent on a compression rate used for transmission in the single symbol period under the same bandwidth.


Claims 26-30 are substantially similar to claims 21-25 and are rejected for similar reasons.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US10230490B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 21-22 and 22 and 26-27 of the instant application merely broaden the scope of claims 1 and 3 of U.S. Patent No. US10230490B2 by omitting limitations, such as “determining that the calculated number of information bits for the last symbol is not integral”. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Regarding claim 21, the claims of US10230490B2 disclose:
“A method for forward error correction (FEC) padding, the method comprising: obtaining, at a transceiver, a plurality of data symbols for transmission;” ([claim 1]: “1. A method for padding a signal extension of orthogonal frequency-division multiplexing (OFDM) symbols, the method comprising: obtaining, at a transceiver, a plurality of data symbols for transmission;” The examiner notes that the differences in the preamble are being interpreted as intended use and are not being given any patentable weight.)
“determining a number of information bits that are available for inclusion in a last symbol of the plurality of data symbols;” ([claim 1]: “calculating a number of information bits for a last symbol of the plurality of data symbols”)
“selecting a compatible number of scheduled data subcarriers, the compatible number being a fraction of a number of scheduled data subcarriers used for transmission in a single symbol period under a same bandwidth;” ([claim 1]: “selecting a compatible value based on a number of scheduled data subcarriers used for transmission in a single symbol period under a same bandwidth;” The examiner notes that the term fraction is not used in applicant’s specification. Thus, the term fraction is being interpreted broadly, wherein numbers such as 1/1 are considered fractions.)
“calculating an integer number of information bits for the last symbol based on the compatible number of scheduled data subcarriers;” ([claim 1]: “adopting the compatible value as a second number of scheduled data subcarriers in place of the first number of scheduled data subcarriers to render a resulting number of information bits and a resulting number of coded bits for the last symbol to be integers;”)
“adding a number of padding bits to the number of information bits that are available for transmission, wherein the number of padding bits and the number of information bits sum to the integer number of information bits; and” ([claim 1]: “adding padding bits to the last symbol based on the second number of scheduled data subcarriers and the resulting number of information bits for the last symbol;” ; [claim 4]: “adding a number of padding bits to the last symbol before encoding, wherein the number of padding bits equals the number of information bits for a last symbol;”)
“encoding, for data transmission, the plurality of data symbols, the plurality of data symbols including the last data symbol having the integer number of information bits.” ([claim 1]: “encoding the plurality of data symbols for data transmission based on the determined number of coded bits for the last symbol.”)
Regarding claim 22, the claims of US10230490B2 disclose all the features of the parent claim.
US10230490B2 further discloses “wherein the number of padding bits is added to the number of information bits before forward error-corrective encoding.” ([claim 3]: “adding a number of padding bits to the last symbol before forward error-corrective encoding”)
Claims 26-27 are similar to claims 21-22 and are rejected for similar reasons.
Claims 23-25 and 28-30 are dependent on claims 21 and 26 and are rejected based on their dependence.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 21 and 36, of the closest prior arts Srinivasa (US 20140126659 A1) discloses in paragraphs 90-92 obtaining a plurality of information bits, determining bits available for inclusion in the last symbol, padding the last symbol, and encoding the data symbols. However, Srinivasa does not disclose selecting a compatible number of subcarriers available in the same bandwidth in a single symbol period, determining an integer number of bits based on the compatible number of subcarriers, nor that the padding is done such that the result is the integer number of bits. Kenney (US 20110150110 A1) discloses in paragraphs 31-33 that a symbol may be padded so as to result in an integer number of bits. However, Kenney also does not disclose that this padding is done based on a compatible number of subcarriers selected based on the number of subcarriers available for a single symbol period within the same bandwidth. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 21 and 26 obvious, over any of the prior art of record, alone or in combination. Claims 22-25 and 27-30 depend on claims 21 and 26 and are allowable based on their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Examiner, Art Unit 2412